UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) /X/QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 OR //TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-13323 DARLING INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 36-2495346 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 251 O'Connor Ridge Blvd., Suite 300 Irving, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(972) 717-0300 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesXNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated file r Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX There were 82,462,519 shares of common stock, $0.01 par value, outstanding at November 4,2010. 1 DARLING INTERNATIONAL INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED OCTOBER 2, 2010 TABLE OF CONTENTS Page No. PART I:FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets 3 October 2, 2010 (unaudited) and January 2, 2010 Consolidated Statements of Operations (unaudited) 4 Three and Nine Months Ended October 2, 2010and October 3, 2009 Consolidated Statements of Cash Flows (unaudited) 5 Nine Months Ended October 2, 2010 and October 3, 2009 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 Item 4. CONTROLS AND PROCEDURES 44 PART II:OTHER INFORMATION Item 6. EXHIBITS 46 Signatures 47 2 DARLING INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 2, 2010 and January 2, 2010 (in thousands, except shares) October 2, January 2, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Income taxes refundable Other current assets Deferred income taxes Total current assets Property, plant and equipment, less accumulated depreciation of $238,149 at October 2, 2010 and $223,565 at January 2, 2010 Intangible assets, less accumulated amortization of $54,564 at October 2, 2010 and $51,109 at January 2, 2010 Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable, principally trade Accrued expenses Total current liabilities Long-term debt, net of current portion Other non-current liabilities Deferred income taxes Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value; 100,000,000 shares authorized; 82,901,674 and 82,629,970 shares issued at October 2, 2010 and at January 2, 2010, respectively 829 826 Additional paid-in capital Treasury stock, at cost;444,155 and 403,280 shares at October 2, 2010 and January 2, 2010, respectively (4,197 ) (3,855 ) Accumulated other comprehensive loss (22,335 ) (23,782 ) Retained earnings Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 DARLING INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three months and nine months ended October 2, 2010 and October 3, 2009 (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Net sales $ Costs and expenses: Cost of sales and operating expenses Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Operating income Other income/(expense): Interest expense (857 ) (714 ) (2,656 ) (2,156 ) Other, net (757 ) (1,739 ) (318 ) Total other income/(expense) (1,614 ) (577 ) (4,395 ) (2,474 ) Income from operations before income taxes Income taxes expense Net income $ Basic income per share: $ Diluted income per share: $ The accompanying notes are an integral part of these consolidated financial statements. 4 DARLING INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended October 2, 2010 and October 3, 2009 (in thousands) (unaudited) October 2, October 3, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss (Gain) on disposal of property, plant, equipment and other assets ) Deferred taxes Increase (Decrease) in long-term pension liability ) Stock-based compensation expense Changes in operating assets and liabilities, net of effects from acquisitions: Restricted cash 24 70 Accounts receivable ) ) Income taxes refundable ) Inventories and prepaid expenses ) Accounts payable and accrued expenses ) Other ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions ) ) Gross proceeds from disposal of property, plant and equipment and other assets Payments related to routes and other intangibles ) – Net cash used by investing activities ) ) Cash flows from financing activities: Payments on debt ) ) Deferred loan costs – ) Contract payments – ) Issuance of common stock 17 11 Minimum withholding taxes paid on stock awards ) ) Excess tax benefits from stock-based compensation ) Net cash used by financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 DARLING INTERNATIONAL INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements October 2, 2010 (unaudited) General The accompanying consolidated financial statements for the three and nine month periods ended October 2, 2010 and October 3, 2009, have been prepared in accordance with generally accepted accounting principles in the United States by Darling International Inc. (“Darling”) and its subsidiaries (Darling and its subsidiaries are collectively referred to herein as the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The information furnished herein reflects all adjustments (consisting only of normal recurring accruals) that are, in the opinion of management, necessary to present a fair statement of the financial position and operating results of the Company as of and for the respective periods. However, these operating results are not necessarily indicative of the results expected for a full fiscal year. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations.However, management of the Company believes, to the best of their knowledge, that the disclosures herein are adequate to make the information presented not misleading.The Company has determined that there were no subsequent events other than disclosed in footnote 14 that would require disclosure or adjustments to the accompanying consolidated financial statements through the date the financial statements were issued.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements contained in the Company’s Form 10-K for the fiscal year ended January 2, 2010. Summary of Significant Accounting Policies (a) Basis of Presentation The consolidated financial statements include the accounts of Darling and its subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. (b) Fiscal Periods The Company has a 52/53 week fiscal year ending on the Saturday nearest December 31.Fiscal periods for the consolidated financial statements included herein are as of October 2, 2010, and include the 13 weeks and 39 weeks ended October 2, 2010, and the 13 weeks and 39 weeks ended October 3, 2009. (c) Earnings Per Share Basic income per common share is computed by dividing net income by the weighted average number of common shares including non-vested and restricted shares outstanding during the period.Diluted income per common share is computed by dividing net income by the weighted average number of common shares including non-vested and restricted shares outstanding during the period increased by dilutive common equivalent shares determined using the treasury stock method. 6 Net Income per Common Share (in thousands, except per share data) Three Months Ended October 2, October 3, Income Shares Per Share Income Shares Per Share Basic: Net Income $ Diluted: Effect of dilutive securities: Add: Option shares in the money Less: Pro forma treasury shares (404 ) (427 ) Diluted: Net income $ Nine Months Ended October 2, October 3, Income Shares Per Share Income Shares Per Share Basic: Net Income $ Diluted: Effect of dilutive securities: Add: Option shares in the money Less: Pro forma treasury shares (406 ) (458 ) Diluted: Net income $ For the three months ended October 2, 2010 and October 3, 2009, respectively, 109,722 and 32,000 outstanding stock options were excluded from diluted income per common share as the effect was antidilutive. For the nine months ended October 2, 2010 and October 3, 2009, respectively, 83,217 and 32,000 outstanding stock options were excluded from diluted income per common share as the effect was antidilutive. Acquisitions On May 28, 2010, the Company acquired certain rendering business assets from Nebraska By-Products, Inc. for approximately $15.3 million.The purchase was accounted for as an asset purchase pursuant to the terms of the asset purchase agreement between the Company and Nebraska By-Products, Inc. and affiliated companies (the “Nebraska Transaction”).The assets acquired in the Nebraska Transaction will increase the Company’s rendering portfolio and better serve the Company’s customers within the rendering segment. Effective May 28, 2010, the Company began including the operations of the Nebraska Transaction into the Company’s consolidated financial statements.The Company paid approximately $15.3 million in cash for assets and assumed liabilities consisting of property, plant and equipment of $9.6 million, intangible assets of $2.9 million, goodwill of $2.7 million and other of $0.1 million on the closing date.The goodwill from the Nebraska Transaction was assigned to the rendering segment and is expected to be deductible for tax purposes.The identifiable intangibles have a weighted average life of eleven years. 7 On December 31, 2009, the Company acquired certain rendering, grease collection and trap servicing business assets from Sanimax USA Inc. for approximately $19 million.The purchase was accounted for as an asset purchase pursuant to the terms of the asset purchase agreement between the Company and Sanimax USA Inc. and affiliated companies (the “Sanimax Transaction”).The assets acquired in the Sanimax Transaction increased the Company’s national footprint and better serve the Company’s customers within the rendering segment. Effective December 31, 2009, the Company began including the operations of the Sanimax Transaction into the Company’s consolidated financial statements.The Company paid approximately $19 million in cash for assets and assumed liabilities consisting of property, plant and equipment of $4.7 million, intangible assets of $4.8 million, goodwill of $9.6 million and accrued liabilities of $0.1 million on the closing date.The goodwill from the Sanimax Transaction was assigned to the rendering segment and is expected to be deductible for tax purposes.The identifiable intangibles have a weighted average life of eight years. On February 23, 2009, the Company acquired substantially all of the assets of Boca Industries, Inc., a grease trap services business headquartered in Smyrna, Georgia (the “Boca Transaction”) for approximately $12.5 million.The purchase was accounted for as an asset purchase pursuant to the terms of the asset purchase agreement between the Company and Boca Transport, Inc. and Donald E. Lenci.The assets acquired in the Boca Transaction will increase the Company’s capabilities to grow revenues and continue the Company’s strategy of broadening its restaurant services segment. Effective February 23, 2009, the Company began including the operations of the Boca Transaction into the Company’s consolidated financial statements.The Company paid approximately $12.5 million in cash for assets consisting of property, plant and equipment of $3.3 million, intangible assets of $3.3 million, goodwill of $5.8 million and other of $0.1 million on the closing date.The goodwill from the Boca Transaction was assigned to the restaurant services segment and is expected to be deductible for tax purposes.The identifiable intangibles have a weighted average life of nine years. On August 25, 2008, Darling completed the acquisition of substantially all of the assets of API Recycling’s used cooking oil collection business (the “API Transaction”).The API Transaction included additional consideration that could be required to be paid each anniversary by the Company, if certain average market prices are achieved over the three years following the anniversary of the closing of the API Transaction, less on a prorate basis a long term receivable recorded at closing.During the quarter ended October 2, 2010, the Company paid approximately $2.3 million representing additional consideration of $2.9 million recorded as goodwill less approximately $0.6 million representing a reduction of the long term receivable. The Company notes these acquisitions are not considered related businesses, therefore are not required to be treated as a single business combination. Pro forma results of operations have not been presented because the effect of each acquisition individually and in the aggregate is not deemed material to revenues and net income of the Company for any fiscal period presented. Contingencies The Company is a party to lawsuits, claims and loss contingencies arising in the ordinary course of its business, including assertions by certain regulatory and governmental agencies related to permitting requirements and air, wastewater and storm water discharges from the Company’s processing facilities. 8 The Company’s workers compensation, auto and general liability policies contain significant deductibles or self-insured retentions.The Company estimates and accrues its expected ultimate claim costs related to accidents occurring during each fiscal year and carries this accrual as a reserve until these claims are paid by the Company. As a result of the matters discussed above, the Company has established loss reserves for insurance, environmental and litigation matters.At October 2, 2010 and January 2, 2010, the reserves for insurance, environmental and litigation contingencies reflected on the balance sheet in accrued expenses and other non-current liabilities for which there are no potential insurance recoveries were approximately $15.8 million and $15.6 million, respectively.Management of the Company believes these reserves for contingencies are reasonable and sufficient based upon present governmental regulations and information currently available to management; however, there can be no assurance that final costs related to these matters will not exceed current estimates.The Company believes that the likelihood is remote that any additional liability from these lawsuits and claims that may not be covered by insurance would have a material effect on the financial statements. Lower Passaic River Area.The Company has been named as a third party defendant in a lawsuit pending in the Superior Court of New Jersey, Essex County, styled New Jersey Department of Environmental Protection, The Commissioner of the New Jersey Department of Environmental Protection Agency and the Administrator of the New Jersey Spill Compensation Fund, as Plaintiffs, vs. Occidental Chemical Corporation, Tierra Solutions, Inc., Maxus Energy Corporation, Repsol YPF, S.A., YPF, S.A., YPF Holdings, Inc., and CLH Holdings, as Defendants (Docket No. L-009868-05) (the “Tierra/Maxus Litigation”).In the Tierra/Maxus Litigation, which was filed on December 13, 2005, the plaintiffs seek to recover from the defendants past and future cleanup and removal costs, as well as unspecified economic damages, punitive damages, penalties and a variety of other forms of relief, purportedly arising from the alleged discharges into the Passaic River of a particular type of dioxin and other unspecified hazardous substances.The damages being sought by the plaintiffs from the defendants are likely to be substantial.On February 4, 2009, two of the defendants, Tierra Solutions, Inc. (“Tierra”) and Maxus Energy Corporation (“Maxus”), filed a third party complaint against over 300 entities, including the Company, seeking to recover all or a proportionate share of cleanup and removal costs, damages or other loss or harm, if any, for which Tierra or Maxus may be held liable in the Tierra/Maxus Litigation.Tierra and Maxus allege that Standard Tallow Company, an entity that the Company acquired in 1996, contributed to the discharge of the hazardous substances that are the subject of this case while operating a former plant site located in Newark, New Jersey.The Company is investigating these allegations, has entered into a joint defense agreement with many of the other third-party defendants and intends to defend itself vigorously.Additionally, in December 2009, the Company, along with numerous other entities, received notice from the United States Environmental Protection Agency (EPA) that the Company (as successor-in-interest to Standard Tallow Company) is considered a potentially responsible party with respect to alleged contamination in the lower Passaic River area which is part of the Diamond Alkali Superfund Site located in Newark, New Jersey.In the letter, EPA requested that the Company join a group of other parties in funding a remedial investigation and feasibility study at the site.As of the date of this report, the Company has not agreed to participate in the funding group.The Company’s ultimate liability for investigatory costs, remedial costs and/or natural resource damages in connection with the lower Passaic River area cannot be determined at this time; however, as of the date of this report, there is nothing that leads the Company to believe that these matters will have a material effect on the Company’s financial position or results of operation. 9 (5)Business Segments The Company sells its products domestically and internationally and operates within two industry segments:Rendering and Restaurant Services.The measure of segment profit (loss) includes all revenues, operating expenses (excluding certain amortization of intangibles), and selling, general and administrative expenses incurred at all operating locations and excludes general corporate expenses. Included in corporate activities are general corporate expenses and the amortization of intangibles. Assets of corporate activities include cash, unallocated prepaid expenses, deferred tax assets, prepaid pension and miscellaneous other assets. Rendering Rendering consists of the collection and processing of animal by-products, including hides, from butcher shops, grocery stores, food service establishments and meat and poultry processors, and converting these into useable oils and proteins principally utilized by the agricultural, leather and oleo-chemical industries.These finished products are principally made up of protein (primarily meat and bone meal, “MBM”) and tallow (primarily bleachable fancy tallow, “BFT”).MBM was approximately $57.8 million and $65.3 million of net Rendering sales for the three months ended October 2, 2010 and October 3, 2009, respectively, and approximately $174.6 million and $189.0 million of net Rendering sales for the nine months ended October 2, 2010 and October 3, 2009, respectively.BFT was approximately $62.3 million and $49.4 million of net Rendering sales for the three months ended October 2, 2010 and October 3, 2009, respectively, and approximately $179.4 million and $135.5 million of net Rendering sales for the nine months ended October 2, 2010 and October 3, 2009, respectively. Restaurant Services Restaurant Services consists of the collection of used cooking oils from food service establishments and recycling them into primarily yellow grease (“YG”) used as high-energy animal feed ingredients and industrial oils.This finished product of YG was approximately $31.4 million and $27.8 million of net Restaurant Services sales for the three months ended October 2, 2010 and October 3, 2009, respectively, and approximately $90.0 million and $71.1 million of net Restaurant Services sales for the nine months ended October 2, 2010 and October 3, 2009, respectively.Restaurant Services also provides grease trap servicing.The National Service Center (“NSC”) is included in Restaurant Services.The NSC contracts for and schedules services such as fat and bone and used cooking oil collection as well as trap cleaning for contracted customers using the Company’s resources or third party providers. Business Segment Net Sales (in thousands): Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Rendering: Trade $ Intersegment Restaurant Services: Trade Intersegment Eliminations (9,922 ) (9,162 ) (31,810 ) (22,648 ) Total $ 10 Business Segment Profit/(Loss) (in thousands): Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Rendering $ Restaurant Services Corporate (16,526 ) (18,553 ) (49,828 ) (47,934 ) Interest expense (857 ) (714 ) (2,656 ) (2,156 ) Net Income $ Certain assets are not attributable to a single operating segment but instead relate to multiple operating segments operating out of individual locations.These assets are utilized by both the Rendering and Restaurant Services business segments and are identified in the category called Combined Rendering/Restaurant Services.Depreciation of Combined Rendering/Restaurant Services assets is allocated based upon management’s estimate of the percentage of corresponding activity attributed to each segment. Business Segment Assets (in thousands): October 2, January 2, Rendering $ $ Restaurant Services Combined Rendering/Restaurant Services Corporate Total $ $ (6)Income Taxes TheCompany has provided income taxes for the three-month and nine-month period ended October 2, 2010 and October 3, 2009, based on its estimate of the effective tax rate for the entire 2010 and 2009 fiscal years. TheCompany accounts for income taxes using the asset and liability method.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Financial Accounting Standards Board (“FASB”) authoritative guidance requires the Company to periodically assess whether it is more likely than not that it will generate sufficient taxable income to realize its deferred income tax assets.In making this determination, the Company considers all available positive and negative evidence and makes certain assumptions.The Company considers, among other things, its deferred tax liabilities, the overall business environment, its historical earnings and losses, current industry trends and its outlook for future years.Although the Company is unable to carryback any of its net operating losses, based upon recent favorable operating results and future projections, certain net operating losses can be carried forward and utilized and other deferred tax assets will be realized. 11 The Company’s major taxing jurisdiction is the U.S. (federal and state).The Company is no longer subject to federal examinations on years prior to fiscal 2006.The number of years open for state tax audits varies, depending on the tax jurisdiction, but are generally from three to five years. Currently, several state examinations are in progress.The Company does not anticipate that any state or federal audits will have a significant impact on the Company’s results of operations or financial position.In addition, the Company does not reasonably expect any significant changes to the estimated amount of liability associated with the Company’s unrecognized tax positions in the next twelve months. (7)Debt Credit Agreement The Company has a $175 million credit agreement (the “Credit Agreement”) effective April 7, 2006.The Credit Agreement provides for a total of $175.0 million in financing facilities, consisting of a $50.0 million term loan facility and a $125.0 million revolver facility, which includes a $35.0 million letter of credit sub-facility.As of October 2, 2010, the Company has borrowed all $50.0 million under the term loan facility, which provides for quarterly scheduled amortization payments of $1.25 million over a six-year term ending April 7, 2012; at that point, the remaining balance of $22.5 million will be payable in full.The revolving credit facility has a seven-year term ending April 7, 2013.The proceeds of the revolving credit facility may be used for:(i) the payment of fees and expenses payable in connection with the Credit Agreement, acquisitions and the repayment of indebtedness;(ii) financing the working capital needs of the Company; and(iii) other general corporate purposes. The Credit Agreement allows for borrowings at per annum rates based on the following loan types. Alternate base rate loans under the Credit Agreement will bear interest at a rate per annum based on the greater of (a) the prime rate, (b) the federal funds effective rate (as defined in the Credit Agreement) plus 1/2 of 1% and (c) the adjusted London Inter-Bank Offer Rate (“LIBOR”) for a one month interest period plus 1% plus, in each case, a margin determined by reference to a pricing grid and adjusted according to the Company’s adjusted leverage ratio.Eurodollar loans will bear interest at a rate per annum based on the then applicable LIBOR rate multiplied by the statutory reserve rate plus a margin determined by reference to a pricing grid and adjusted according to the Company’s adjusted leverage ratio.At October 2, 2010 under the Credit Agreement, the interest rate for the $28.75 million of the term loan that was outstanding was based on LIBOR plus a margin of 2.5% per annum for a total of 2.8125% per annum.At October 2, 2010 there were no outstanding borrowings under the Company’s revolving facility. On October 8, 2008, the Company entered into an amendment (the “2008 Amendment”) with its lenders under its Credit Agreement.The 2008 Amendment increases the Company’s flexibility to make investments in third parties. Pursuant to the 2008 Amendment, the Company can make investments in third parties provided that (i) no default under the Credit Agreement exists or would result at the time such investment is committed to be made, (ii) certain specified defaults do not exist or would result at the time such investment is actually made, and (iii) after giving pro forma effect to such investment, the leverage ratio (as determined in accordance with the terms of the Credit Agreement) is less than 2.00 to 1.00 for the most recent four fiscal quarter period then ended.In addition, the 2008 Amendment increases the amount of intercompany investments permitted among the Company and any of its subsidiaries that are not parties to the Credit Agreement from $2.0 million to $10.0 million. On September 30, 2009, the Company, entered into an amendment (the “2009 Amendment”) with its lenders under the Credit Agreement.The 2009 Amendment (i) extends the maturity date of the revolving facility from April 7, 2011 to April 7, 2013, (ii) revises the pricing schedule with respect to letter of credit fees and interest rates payable by the Company and amends certain definitions in connection therewith, (iii) permits the issuance of new unsecured indebtedness and amends and adds certain definitions in connection therewith, and (iv)amends certain provisions with respect to the defaulting lender concept in the Credit Agreement.Pursuant to the 2009 Amendment, the Company can issue new unsecured indebtedness provided that (i) no default under the Credit Agreement exists or would result from the incurrence of such new unsecured indebtedness, (ii) the amount of such new unsecured indebtedness does not exceed $150 million at any time outstanding, and (iii)after giving pro forma effect to such incurrence of new unsecured indebtedness, the Company is in compliance with the fixed charge coverage ratio and the leverage ratio (as determined in accordance with the terms of the Credit Agreement). 12 The Credit Agreement contains certain restrictive covenants that are customary for similar credit arrangements and requires the maintenance of certain minimum financial ratios.The Credit Agreement also requires the Company to make certain mandatory prepayments of outstanding indebtedness using the net cash proceeds received from certain dispositions of property, casualty or condemnation, any sale or issuance of equity interests in a public offering or in a private placement, unpermitted additional indebtedness incurred by the Company, and excess cash flow under certain circumstances. The Credit Agreement consisted of the following elements at October 2, 2010 and January 2, 2010, respectively (in thousands): October 2, January 2, Term Loan $ $ Revolving Credit Facility: Maximum availability $ $ Borrowings outstanding – – Letters of credit issued Availability $ $ The obligations under the Credit Agreement are guaranteed by Darling National LLC, a Delaware limited liability company that is a wholly-owned subsidiary of Darling (“Darling National”), and are secured by substantially all of the property of the Company, including a pledge of all equity interests in Darling National.As of October 2, 2010, the Company was in compliance with all the financial covenants and believes it was in compliance with all of the other covenants contained in the Credit Agreement.At October 2, 2010, the Company had unrestricted cash of $77.1 million, compared to unrestricted cash of $68.2 million at January 2, 2010 and $70.7 million at October 3, 2009. (8)Derivatives The Company’s operations are exposed to market risks relating to commodity prices that affect the Company’s cost of raw materials, finished product prices and energy costs and the risk of changes in interest rates. The Company makes limited use of derivative instruments to manage cash flow risks related to interest expense, natural gas usage, diesel fuel usage and inventory.Interest rate swaps are entered into with the intent of managing overall borrowing costs by reducing the potential impact of increases in interest rates on floating-rate long-term debt.Natural gas swaps and options are entered into with the intent of managing the overall cost of natural gas usage by reducing the potential impact of seasonal weather demands on natural gas that increases natural gas prices.Heating oil swaps are entered into with the intent of managing the overall cost of diesel fuel usage by reducing the potential impact of seasonal weather demands on diesel fuel that increases diesel fuel prices.Inventory swaps and options are entered into with the intent of managing seasonally high concentrations of MBM, BFT and YG inventories by reducing the potential impact of decreasing prices.The Company does not use derivative instruments for trading purposes.At October 2, 2010, the Company had natural gas swaps and two interest rate swaps outstanding that qualified and were designated for hedge accounting as well as heating oil swaps and natural gas swaps that did not qualify and were not designated for hedge accounting. 13 In accordance with FASB authoritative guidance entities are required to report all derivative instruments in the statement of financial position at fair value.The accounting for changes in the fair value (i.e., gains or losses) of a derivative instrument depends on whether it has been designated and qualifies as part of a hedging relationship and, if so, on the reason for holding the instrument.If certain conditions are met, entities may elect to designate a derivative instrument as a hedge of exposures to changes in fair value, cash flows or foreign currencies.If the hedged exposure is a cash flow exposure, the effective portion of the gain or loss on the derivative instrument is reported initially as a component of other comprehensive income (outside of earnings) and is subsequently reclassified into earnings when the forecasted transaction affects earnings.Any amounts excluded from the assessment of hedge effectiveness as well as the ineffective portion of the gain or loss are reported in earnings immediately.If the derivative instrument is not designated as a hedge, the gain or loss is recognized in earnings in the period of change. Cash Flow Hedges On May 19, 2006, the Company entered into two interest rate swap agreements that are considered cash flow hedges according to FASB accounting guidance.Under the terms of these swap agreements, beginning June 30, 2006, the cash flows from the Company’s $50.0 million floating-rate term loan facility under the Credit Agreement have been exchanged for fixed-rate contracts that bear interest, payable quarterly.The first swap agreement for $25.0 million matures April 7, 2012 and bears interest at 5.42%, which does not include the borrowing spread per the Credit Agreement, with amortizing payments that mirror the term loan facility.The second swap agreement for $25.0 million matures April 7, 2012 and bears interest at 5.415%, which does not include the borrowing spread per the Credit Agreement, with amortizing payments that mirror the term loan facility.The Company’s receive rate on each swap agreement is based on three-month LIBOR. In the fourth quarter of fiscal 2009, the Company entered into natural gas swap contracts that are considered cash flow hedges according to FASB accounting guidance.Under the terms of the natural gas swap contracts the Company fixed the expected purchase cost of a portion of its plants expected natural gas usage through the first quarter of fiscal 2010.As of October 2, 2010 these cash flow hedges have expired and settled according to the contracts. In the first nine months of fiscal 2010, the Company has entered into natural gas contracts that are considered cash flow hedges according to FASB accounting guidance.Under the terms of the natural gas swap contracts the Company fixed the expected purchase cost of a portion of its plants expected natural gas usage through the first quarter of fiscal 2011.As of October 2, 2010, some of the contracts have expired and settled according to the contracts while the remaining contract positions and activity are disclosed below. The Company estimates the amount that will be reclassified from accumulated other comprehensive loss at October 2, 2010 into earnings over the next 12 months will be approximately $1.7 million.No gains or losses have been reclassified into earnings as a result of the discontinuance of cash flow hedges. The following table presents the fair value of the Company’s derivative instruments under FASB authoritative guidance as of October 2, 2010 and January 2, 2010 (in thousands): 14 Derivatives Designated Balance Sheet Asset Derivatives Fair Value as Hedges Location October 2, 2010 January 2, 2010 Natural gas swaps Other current assets $
